DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 depends from claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009093098 to Bucher et al.
With respect claim 20, Bucher teaches a method for improving a two-stage gasification reactor (Figure 1), wherein the two-stage gasification reactor (11) comprises a reactor lower section (bottom half) and a reactor upper section (upper half), the reactor lower section (bottom half) having a lower reactor body (as illustrated) and two primary feed nozzles (4), configured to introduce at least one of a dry feedstock or a first slurried feedstock from a feeding system (page 13), located on opposing terminal ends of the lower reactor body (as illustrated), the reactor upper section having a upper reactor body and at least one upper feed nozzle (2a), configured to introduce at least one of a dry feedstock or a first slurried feedstock (page 12, last 2 lines), located on the upper reactor body (as illustrated), the method comprising:
installing at least two secondary feed nozzles (3) on the lower reactor body (lower half) for introducing a liquid hydrocarbon feedstock from a liquid hydrocarbon feedstock supply system of the reactor lower section into the lower reactor body to supplement a primary feedstock comprised of the dry feedstock or the first slurried feedstock that is introduced through the two primary feed nozzles (page 13).
With respect claim 21, Bucher teaches orienting the at least two secondary feed nozzles (3) to provide feeds along secondary feed vectors that maintain a vertical symmetry within the reactor lower section with feeds along primary feed vectors from the two primary feed nozzles (4) (as illustrated).
With respect claim 22, Bucher teaches orienting the at least two secondary feed nozzles (3) and the two primary feed nozzles (4) to provide feeds along feed vectors that intersect at a feed intersection point that is substantially in the center of the lower reactor body (as illustrated).
With respect claim 23, Bucher teaches locating the at least two secondary feed nozzles (3) on opposing terminal ends of the lower reactor body so that each terminal end possesses the same amount of secondary feed nozzles (as illustrated).
With respect claim 24, Bucher teaches orienting each secondary feed vector of each secondary feed nozzle (3) on one terminal end to form a straight line with a secondary feed vector from a secondary feed nozzle (3) on the opposing terminal end (as illustrated).
With respect claim 25, Bucher teaches forming an angle from about +/- 1-45 degrees from at least one secondary feed vector to the at least two secondary feed nozzles (3) with respect to a primary feed vector from the two primary feed nozzles (4) (as illustrated).
With respect claim 26, Bucher teaches forming an angle from about +/- 1-45 degrees from at least one secondary feed vector to the at least two secondary feed nozzles (3) with respect to an axis spanning the depth of the center of the reactor lower section (as illustrated).
	With respect claim 28, Bucher teaches atomizing the liquid hydrocarbon feedstock with the at least two secondary feed nozzles (3) using nitrogen, recycled synthesis gas, air, oxygen enriched air, oxygen (page 2, lines 11-21), steam, or mixtures thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of U.S. Patent No. 10,093,876. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to instant claim 20, Claim 1 of USP’876 encompasses the limitations of instant claim 20.
With respect to instant claim 21, Claim 4 of USP’876 encompasses the limitations of instant claim 21.
With respect to instant claim 22, Claim 5 of USP’876 encompasses the limitations of instant claim 22.
With respect to instant claim 23, Claim 4 of USP’876 encompasses the limitations of instant claim 23.
With respect to instant claim 24, Claim 6 of USP’876 encompasses the limitations of instant claim 24.
With respect to instant claim 25, Claim 7 of USP’876 encompasses the limitations of instant claim 25.
With respect to instant claim 26, Claim 8 of USP’876 encompasses the limitations of instant claim 26.
With respect to instant claim 28, Claim 9 of USP’876 encompasses the limitations of instant claim 28.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or make obvious wherein the method further comprises forming an angle from about +/- 1-45 degrees for at least one secondary feed vector of the at least two secondary feed nozzles with respect to a primary feed vector of the two primary feed nozzles, and at least one of the at least two secondary feed nozzles is not co-planar in a z-axis with the two primary feed nozzles.
Relevant art has been cited in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						9/24/2022Primary Examiner, Art Unit 1725